Citation Nr: 1645930	
Decision Date: 12/02/16    Archive Date: 12/20/16

DOCKET NO.  13-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability other than fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Board found that the evidence of record did not contain a medical opinion with regard to whether a skin disability was caused by or was a result of service.  The Board therefore remanded the claim for additional development.  The matter has returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his skin disability is due to Agent Orange exposure during his active service in the Republic of Vietnam.  See VA Form 21 4138, Statement in Support of Claim, received in December 2010.  

Per the Board's March 2015 remand directives, the Veteran was provided a VA examination  in October 2015 to determine whether the he has any skin disability other than fungus infection of the feet that had its onset during his active service or is otherwise etiologically related to his period of active service, including in-service exposure to Agent Orange.  The October 2015 VA examiner concludes that "the Veteran's rash does not resemble acne or chloracne", and therefore "it is less likely than not that the Veteran's rash is from Agent Orange exposure."  

Upon review, the Board finds that the October 2015 VA examination is inadequate for the purpose of determining service connection.  The Board notes that the October 2015 opinion only addresses presumptive service connection based on Agent Orange exposure, and does not address whether the Veteran's skin condition is directly connected to his active service on a nonpresumptive basis, to include related to Agent Orange exposure.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  Because the opinion is inadequate for decision-making purposes, the case must be remanded so that the Veteran may be provided another VA addendum opinion or, if necessary, another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the October 2015 VA examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion.  The examiner must review the entire record and consider the Veteran's lay statements and past skin diagnoses.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's current skin conditions (other than already service-connected fungus infection of the feet) had its onset during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include, but not limited to, herbicide exposure.

A complete rationale must accompany any opinion rendered.  The examiner should identify any literature relied on in rendering the opinion.  Any opinion given should reflect consideration of the Veteran's assertions that his skin conditions are related to herbicide exposure.  The opinion should also reflect consideration of the possibility that the Veteran's skin condition may have been incurred in service in a manner wholly unrelated to herbicide exposure.  

The opinion must reflect consideration of the treatment for skin conditions other than fungus infection of the feet shown in the service treatment records.  Specifically, the service treatment records show that the Veteran was treated for a rash on his hands and arms in April 1968, a rash on his left foot in September 1970, and a sunburn on his legs in October 1970. 

2.  After completion of the above, review the expanded record, including any evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




